Citation Nr: 1700689	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  08-23 002A	)	DATE
	)	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for a left wrist disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a right knee disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1971 to October 1975 in the U.S. Air Force, and from October 1976 to August 1993 in the U.S. Navy.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction was subsequently transferred to Montgomery, Alabama.

The RO's January 2007 decision, inter alia, decreased the evaluation for a left wrist disability, described as left wrist arthralgia, from 10 percent disabling to a non-compensable evaluation effective October 31, 2006.  The effective date was the date of the most recent VA examination at that time.  In March 2007, the Veteran filed a notice of disagreement (NOD) with the decision.  A statement of the case (SOC) was issued in July 2008 continuing the non-compensable evaluation, and the Veteran perfected a substantive appeal (via correspondence dated in July 2008 from Disabled American Veterans Representative) in August 2008.  See also November 2008 VA Form 9, Appeal to the Board of Veterans' Appeals.

The RO thereafter issued a rating decision in January 2010, which reinstated the 10 percent evaluation for a left wrist disability (described as left wrist condition with a ganglion cyst), back to September 1, 1993.  The effective date is the date of the initial award of service connection for a left wrist disability.  Thereafter, in a January 2012 supplemental SOC (SSOC), the RO continued the 10 percent evaluation noting that the April 2011 VA addendum opinion determined that the diagnosis of left wrist ganglion cyst is congenital in origin, and is not caused by or the result of service connected left wrist arthralgia.  In so finding, the RO concluded that the service connection disability continues to be "left wrist arthralgia" evaluated at 10 percent disabling.  For reasons discussed in detail below, the Board agrees.  

In August 2012 the case was remanded by the Board for additional development, which primarily directed that the Veteran be afforded new VA examinations for the issues on appeal.  Thereafter, in a January 2013 SSOC, the RO, inter alia, continued the 10 percent evaluation for a left wrist disability.

In September 2015 the case was again remanded by the Board for additional development, which primarily directed that the Veteran be afforded new VA examinations for the issues on appeal.  Following substantial compliance of the remand directives, by November 2015 SSOC, the RO, inter alia, continued the 10 percent evaluation for a left wrist disability.  For the reasons discussed below, the Board finds that all necessary development has been accomplished with respect to the issue of an increased rating for a left wrist disability and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The claims for entitlement to an increased rating for right and left knee disabilities are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  As the Veteran is left-handed, his service-connected left wrist disability involves his major extremity for evaluation purposes.

2.  During the applicable time period, the Veteran's left wrist disability was not manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm, including as a result of pain or other functional impairment; and there was no evidence showing the Veteran's left wrist was manifested by ankylosis in any position.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left (major) wrist disability, have not all been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letter dated in October 2006, which fully addressed all notice elements.  VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained. 

The Veteran was afforded multiple VA examinations to explore the severity of his left wrist disability.  Specifically, VA wrist examinations were performed in October 2006, November 2009, September 2012, and November 2015; and a VA opinion was obtained in April 2011 that includes consideration of the Veteran's medical history and sets forth all pertinent findings, such that the Board is able to make a fully informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  As discussed below, when considered together and with the entire record evidence, the Board considers the examination reports and the April 2011 VA medical opinion adequate for adjudication purposes for the service connection issue being decided on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the duty to assist is satisfied.

Finally, the Board notes that substantial compliance with the past remand instructions has been achieved.  See Stegall, 11 Vet. App. 268.  Indeed, the AOJ obtained a VA wrist examination.  The November 2015 examination notes the left wrist range of motion and whether or not such motion is limited by pain, as well as any additional functional loss due to weakness, incoordination, or fatigue.  The examination also notes the impact of any flare-ups, the Veteran's pertinent symptoms as described by him, and current symptoms present during examination.  The November 2015 examination was therefore adequate and complied with the Board's remand instructions.  The Board will therefore proceed to the merits of the claim for increased rating for a left wrist disability.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II.  Analysis

Increased Ratings - Left Wrist 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran filed a claim for increased rating for his left wrist disability that was received on August 23, 2006.  Therefore, the Board will consider whether an increased rating for the left wrist disability on appeal is warranted from August 23, 2005, one year prior to the receipt of the Veteran's claim for increased disability rating.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (38 U.S.C.A. 
§ 5110(b)(3) requires that "an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim ... to receive the benefit of an earlier effective date").

The Veteran's left wrist disability is currently rated by analogy under DCs 5020-5215.  See January 2010 Rating Decision.  While the January 2007 rating decision indicates that the Veteran's left wrist disability was previously rated under 38 C.F.R. § 4.71a, DCs 5099-5003, and, considering the RO's multiple descriptions of the left wrist disability, as discussed above, to include left wrist arthralgia (January 2007 Rating Decision), and left wrist condition with a ganglion cyst (January 2010 Rating Decision), in evaluating the propriety of the ratings assigned for the left wrist disability throughout the appeal, the Board will consider all applicable DCs, including DCs 5214 and 5215.

The Veteran is left-hand dominant; thus, his service-connected left wrist disability involves his major extremity.

With respect to the major extremity, DC 5215 provides that a 10 percent disability rating is warranted where there is limitation of motion of the wrist manifested by dorsiflexion limited to less than 15 degrees and palmar flexion limited in line with the forearm.  This is the maximum possible schedular rating under DC 5215.  38 C.F.R. § 4.71a, DC 5215.

For the major extremity, under DC 5214, a 30 percent rating is warranted where there is favorable ankylosis of the wrist in 20 to 30 degrees of dorsiflexion.  A 40 percent rating is warranted where there is ankylosis of the wrist in any other position, except favorable, and a 50 percent rating is warranted where there is unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  A note following DC 5214 states that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a, DC 5214.  

As discussed in detail below, ankylosis has not been identified in any of the Veteran's multiple VA examination reports.  The September 2012 VA examiner diagnosed ganglion and limitation of motion of the left wrist and specifically opined that the Veteran did not have ankylosis.  The November 2015 VA examiner diagnosed ganglion cyst of the left wrist with mild functional limitations, and similar to the October 2006 and November 2009 examination reports of record, did not indicate that ankylosis was present.  

Ankylosis, by definition, is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1145 (32d ed. 2012); see also Lewis v. Derwinski, 3 Vet. App. 259 (1992) citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health 68 (4th ed. 1987).  The term ankylosis is uncommon and the Veteran has neither claimed nor provided a specific description of ankylosis, thereby indicating likelihood that ankylosis is not present.  Here, the evidence of record does not show that the Veteran had ankylosis of the left wrist at any point during the appeal period.  Accordingly, the criteria for rating ankylosis of the wrist are not for application.  

Normal range of motion of the wrist includes dorsiflexion (extension) from zero to 70 degrees, palmar flexion from zero to 80 degrees, ulnar deviation from zero to 45 degrees, and radial deviation from zero to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I (2015). 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

For the following reasons, the Board finds that, during the appeal period, a rating higher than 10 percent is not warranted.

The pertinent evidence from the period on appeal consists of multiple VA examination reports to include an October 2006 examination report, which reflects the Veteran's reports that he is unaware of any current diagnosis.  The Veteran reported flare-ups of his left wrist condition described as pain with physical activity to include lifting, carrying, and climbing.  Examination of the left wrist revealed no edema, redness, or swelling with the exception of a small, moveable ganglion cyst over the volar radial aspect of the wrist.  The Veteran stated that the cyst had been present for many years and also that it used to be much larger.  Dorsiflexion was 0 to 45 and palmar flexion was 0 to 60 degrees.  There was no pain on motion or additional limitation.  X-rays of the left wrist were normal.  The examiner diagnosed arthralgia of the left wrist.  The examination report also notes that the Veteran was employed in the field of industrial/commercial air conditioning and refrigeration work.  According to the Veteran's reports, activities to include lifting and carrying items prove bothersome.  He specifically described difficulty with going up and down vertical ladders but reported that he was independent in his activities of daily living.  Further physical limitations included a limited ability to play piano.  The examination report does not indicate there was ankylosis.

A November 2009 examination report reflects that the claims file was not available for review and also notes the Veteran's reports of decreased range of motion, stiffness, and swelling of a cyst over the volar surface, radial aspect of the left wrist.  He denied trauma to the area, weakness, pain, locking, and giving way, and, described functional limitation due to decrease in range of motion, but denied any additional flare-ups.  Examination revealed a small ganglion cyst located on the volar radial aspect, volar surface of the left wrist, measured at 1 cm in diameter.  Dorsiflexion was 0 to 45 and palmar flexion was 0 to 60 degrees.  Radial deviation was 0 to 12 degrees and ulnar deviation was 0 to 24 degrees.  The examiner noted there was no pain with range of motion, gravity, or against resistance, however repetitive motion times three caused mild pain but without fatigue or weakness.  There was no lack of endurance or incoordination.  The examination report also notes there was no inflammatory arthritis.  November 2009 x-rays of the left wrist revealed a normal wrist and the examiner determined there was no change when compared to the previous October 2006 x-rays.  The examiner diagnosed left wrist ganglion cyst and concluded that the Veteran's employment as Project Manager installing commercial air conditioning units required no lifting as the Veteran is employed in a supervisory position, which required supervising the installation of air conditioning units and no lifting.  The examination report does not indicate there was ankylosis.

An April 2011 VA addendum medical opinion with the November 2009 VA left wrist examination reflects the VA clinician reviewed the claims file and diagnosed ganglion cyst of the left wrist.  The clinician opined that the ganglion cyst is less likely than not caused by or a result of injury in service diagnosed as left wrist arthralgia.  In so finding, the clinician explained that the cyst is congenital in origin and therefore unrelated to the diagnosis of left wrist arthralgia; further noting that the ganglion cyst can enlarge with repetitive movement.

As discussed in the Board's August 2012 remand, the October 2006 and November 2009 VA examination reports indicate that both examiners concluded the inability to determine whether the Veteran had any additional limitation due to flare-ups without resorting to mere speculation.  As such, the claim was remanded to obtain another VA opinion in this regard.

Such examination was afforded in September 2012.  The VA examiner diagnosed ganglion cyst and limitation of motion of the left wrist.  The examination report notes the Veteran reported flare-ups described as pain when he is exercising.  On repetitive-use testing, dorsiflexion was 0 to 50 degrees, without objective evidence of pain, and palmar flexion was 0 to 55 degrees, without objective evidence of pain.  There was no additional functional loss or limitation following repetitive-use testing.  There was localized tenderness or pain on palpation of the left wrist.  There was normal strength with flexion and extension of the left wrist.  X-ray of the left wrist did not identify arthritis and there was no ankylosis.  The examiner concluded that the Veteran's left wrist impacted his ability to work as there may be discomfort with repetitive motion.

A November 2015 examination report notes the examiner diagnosed ganglion cyst of the left wrist with mild functional limitations.  The Veteran reported that limited motion impacted his ability to play piano, shell peas, and work on cars or air conditioning units.  He also reported that his left wrist was not as strong as his right wrist.  Examination revealed abnormal range of motion.  Dorsiflexion was 0 to 50 degrees and palmar flexion was 0 to 50 degrees.  Radial deviation was 0 to 20 degrees and ulnar deviation was 0 to 45 degrees.  The examiner opined that abnormal range of motion did not contribute to functional loss and that there was no pain on examination or with weight bearing.  There was no additional functional loss or limitation following repetitive-use testing or tenderness or pain on palpation.  The examination report also indicates that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  There was normal muscle strength and no muscle atrophy or crepitus.  The examination report does not indicate there was ankylosis.  With respect to employment, the examination report reflects that the left wrist disability did not impact the Veteran's ability to perform occupational tasks such as lifting.

In light of the foregoing, during the applicable appeal period, the Board finds that the Veteran's disability rating does not approximate a rating higher than 10 percent disability rating.  The Board notes that, because the Veteran currently is receiving the maximum 10 percent rating available under DC 5215 for his service-connected left wrist disability, other potentially applicable DCs for evaluating wrist disabilities will be considered (in this case, DC 5214).  See 38 C.F.R. §§ 4.71a, DCs 5214, 5215 (2015).  The Board finds that the preponderance of the evidence weighs against symptoms equivalent in severity to warrant a higher rating.  Specifically, as discussed above, the evidence of record does not show that the Veteran has favorable ankylosis in 20 degrees to 30 degrees dorsiflexion.  The Veteran's service-connected left wrist disability was not manifested by dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  Here, the record evidence does not indicate that the Veteran's service-connected left wrist disability is manifested by wrist ankylosis (whether favorable or unfavorable) such that an increased rating is warranted under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214 (2015).  No ankylosis has been found in the Veteran's left wrist on multiple VA examinations conducted during the pendency of this appeal.  The Veteran also has not identified or submitted any evidence, which demonstrates his entitlement to an increased rating for his service-connected left wrist disability.  Thus, in light of the foregoing, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected left wrist disability have not been met.  DC 5214.

The Board acknowledges the Veteran reported having flare-ups of his left wrist disability in which he described as functional limitation due to decrease in range of motion; however, the September 2012 and November 2015 examiner's noted no additional limitation of range of motion following repetitive-use testing.  Specifically, the November 2015 VA examiner opined that abnormal range of motion during examination did not contribute to functional loss and that there was no pain on examination or with weight bearing.  Regardless, the Veteran is already assigned the highest rating available for limitation of wrist motion; thus the provisions of DeLuca are not applicable.  

Based on these examination findings, the appropriate disability rating for the Veteran's left wrist disability is a 10 percent rating, as the disability is not manifested by dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm, and a higher rating for the left wrist disability is not warranted absent a showing of ankylosis.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's left wrist disability has not more nearly approximated the criteria for a rating higher than 10 percent at any time during the appeal period.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim for increased rating for the left wrist disability must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

III.  Extraschedular Consideration

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1).  Consideration of whether an extraschedular rating is warranted requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Id. at 115-116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.  Id. at 116.

The discussion above reflects that the symptoms of the Veteran's left wrist disability are fully contemplated by the applicable rating criteria.  As discussed above, there were multiple diagnostic codes that addressed various possible wrist symptoms and the Board considered each of these diagnostic codes.  In addition, the applicable diagnostic code considered severe painful motion, weakness, and intermediate degrees of residuals weakness, pain, or limitation of motion.  These criteria are broad enough to encompass all of the symptoms experienced by the Veteran.  Although the Veteran and examination reports described difficulty lifting and carrying objects, and climbing vertical ladders, these were all characterizations of his inability to engage in various activities due to his pain and other symptoms contemplated by the criteria rather than independent symptoms.  The evidence in this case does not show that the symptoms associated with the Veteran's left wrist disability present an exceptional disability picture.  Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology.  His symptoms throughout the appeal period of limited and painful wrist motion are symptoms expressly contemplated by the schedular rating criteria.  While he reported impairment with his ability to lift and carry items, play piano, shell peas, as well as difficulty with physical activity to include going up and down vertical ladders he has not identified any symptoms not recognized by the rating criteria, or presented evidence showing how the rating criteria are inadequate.  Moreover, the criteria specifically contemplate a higher rating for ankylosis of the wrist joint, which has not been found to be present.

The Board therefore finds that the criteria contemplate the symptoms, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as governing norms is not required.  Referral for consideration of an extraschedular rating for the Veteran's left wrist disability is thus not warranted.  38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes the decision of Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), wherein the Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board must consider the cumulative impact of all service-connected disabilities under consideration when assessing whether extraschedular consideration is considered.  Under Johnson, a veteran may be entitled to "consideration under 38 C.F.R. § 3.321 (b) for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In addition to the issues that are the subject of this appeal (to include the remanded issues of right and left knee disabilities), the Veteran has the following service-connected disabilities: PTSD, right shoulder arthralgia, low back syndrome, residuals of pneumonia with chronic bronchitis and chronic obstructive pulmonary disease, traumatic arthritis of left knee, residuals post-operative pilonidal, and bilateral onychomycosis pedis.  The record does not show that those disabilities have a collective effect acting with his left wrist disability.  The Board has also considered the issues of the right and left knee disabilities discussed in the Remand below.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

A claim for total rating based on individual unemployability (TDIU) due to service-connected disability is a potential part of an increased disability rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  The Veteran did not specifically raise a claim of a TDIU due to his service-connected left wrist disability.  Here, the Veteran has not asserted that his left wrist disability has prevented him from employment.  Rather, the evidence, including specifically the VA examination reports, indicates that he maintains employment in the field of commercial air conditioning.  Particularly, the November 2009 VA examiner diagnosed left wrist ganglion cyst and concluded that the Veteran's employment as Project Manager installing commercial air conditioning units required no lifting as the Veteran is employed in a supervisory position, in which he supervises the installation of air conditioning units.  The examiner noted that his position required no lifting.  In addition, the November 2015 VA examination report reflects that the left wrist disability did not impact the Veteran's ability to perform occupational tasks such as lifting.  Contrary to the November 2015 VA examination report, the September 2012 VA examination report notes that the Veteran's left wrist impacted his ability to work as there may be discomfort with repetitive motion.  There was no further discussion with respect to the Veteran's employment.

Indeed, for the applicable period on appeal, the medical evidence does not reflect that the Veteran was precluded from gainful employment as a result of his left wrist disability.  Notably the November 2015 examination report indicates that the Veteran's left wrist disability impacted his ability to work due to possible discomfort associated with repetitive motion.  The Board notes that the Veteran's limited and painful wrist motion are symptoms expressly contemplated by the schedular rating criteria.  Further, the Veteran did not at any time indicate or claim that he was unable to obtain and maintain employment as a result of his service-connected disability.  In light of the Veteran's continued employment during the relevant period on appeal, and given that he was able to perform his occupational duties despite any problems associated with his disability, the Board finds that a TDIU claim was not raised.  In short, there is no evidence of record to suggest that the Veteran's service-connected left wrist disability has rendered him unemployable.  Thus, consideration of a TDIU is not warranted.


ORDER

Entitlement to an increased rating for a left wrist disability, currently rated 10 percent disabling, is denied.


REMAND

After a review of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims for increased rating for right knee and left knee disabilities.

In September 2015, the Board remanded the claims for an increased rating for right and left knee disabilities to the originating agency for an examination.  A VA examination was conducted in November 2015.  Upon review of the report of that examination, the Board finds that it is inadequate to rely upon in this case.

In July 2016, United States Court of Appeals for Veterans Claims (the Court) decided Correia v. McDonald, 28 Vet. App. 158 (2016).  In that case, the Court held that 38 C.F.R. § 4.59 creates range of motion testing requirements with which VA must comply.  38 C.F.R. § 4.59 provides, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint."  Neither the October 2006, November 2009 (with January 2010 addendum opinion), September 2011, nor the November 2015 VA knee examinations appears to comply with 38 C.F.R. § 4.59 as interpreted in Correia.  Consequently, a remand is warranted for a new VA examination to be conducted in accordance with 38 C.F.R. § 4.59 as interpreted in Correia.  

Further, although the November 2015 examiner indicated no evidence of pain with weight bearing of the right knee, and the presence of pain with weight-bearing of the left knee, the examiner indicated that pain was noted on examination of the right and left knees, which caused functional loss that did not contribute to additional range of motion loss.  The examiner also indicated pain with motion (at flexion) of the right and left knees, but made no specific finding as to the degree of range-of-motion lost due to pain on use.  Thus, it is unclear from the examination at what point the Veteran experienced painful motion of the right knee and the left knee.  The Court has found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  The Court stressed that such a finding is important in providing a "clear picture of the nature of the veteran's disability and the extent to which pain is disabling," so as to "allow the Board to ensure that the disabling effects of pain are properly considered when evaluating any functional loss due to pain that is attributable to the veteran's disability."  Id.  For the reasons discussed above, the AOJ should therefore arrange for the Veteran to undergo a new examination for evaluation of his right and left knee disabilities.

Accordingly, the claims for entitlement to an increased rating for right and left knee disabilities are REMANDED for the following action:

1.  Ensure the Veteran is scheduled for a VA examination in connection with his claims for increased ratings for the right and left knee disabilities, by an appropriate medical professional.  The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report) and all clinical findings needed to evaluate the right and left knee disabilities should be reported in detail.    

2.  The examiner should be asked to provide a complete assessment of the severity of the Veteran's right and left knee disabilities.  The examiner should comment on any arthritis documented by x-ray findings and its relationship to service-connected disability.  The examiner should also describe any lateral instability or recurrent subluxation as nonexistent, "slight," "moderate," or "severe."  

The examination should be conducted in accordance with the current Disability Benefits Questionnaire (DBQ), to include compliance with 38 C.F.R. § 4.59 as interpreted in Correia.

The examiner should report the ranges of motion for the left and right knees.  Specifically, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

The examiner should also state whether the Veteran's right and left knee disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.

3.  Thereafter, readjudicate the claims that are the subjects of this Remand.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

(CONTINUED ON NEXT PAGE)
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


